 


109 HR 3884 IH: Disaster Areas Teacher Recruitment Act
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3884 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide incentives for highly qualified teachers and administrators to remain in and relocate to areas affected by major disasters. 
 
 
1.Short titleThis Act may be cited as the Disaster Areas Teacher Recruitment Act.  
2.Expedited Applications for Teacher Recruitment GrantsSection 204(c) of the Higher Education Act of 1965 (20 U.S.C. 1024(c)) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(4)in the case of an eligible applicant located in an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), a request that the Secretary review the application in an expedited manner. . 
3.Use of Grant Funds for Major DisastersSection 204(d) of the Higher Education Act of 1965 (20 U.S.C. 1024(d)) is amended— 
(1)by striking or at the end of paragraph (1)(C); 
(2)by striking the period at the end of paragraph (2) and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(3)in the case of an eligible applicant located in an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), such applicant shall use the grant funds to provide student loan forgiveness, housing assistance, and other services that will provide incentives for highly qualified teachers and administrators to remain in or relocate to the area affected by such major disaster..  
 
